Exhibit 10.2

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of June 11,
2003 between Curis, Inc., a Delaware corporation (the “Company”), and Genentech,
Inc., a Delaware corporation (the “Purchaser”).

 

BACKGROUND

 

WHEREAS, the Company and the Purchaser are parties to that certain Collaborative
Research, Development and License Agreement, dated June 11, 2003 (the
“Collaboration Agreement”), which contains terms and conditions on which the
Company has licensed to the Purchaser its Hedgehog Pathway (as defined in the
Collaboration Agreement) technologies and the parties have agreed to enter into
a collaborative relationship for the research, discovery and development of
human therapeutics using such Hedgehog Pathway technologies.

 

WHEREAS, in partial consideration for the rights and licenses granted by the
Company under the Collaboration Agreement with respect to the Antibody Compounds
as defined therein, the Purchaser has agreed to purchase, and the Company has
agreed to sell shares, of the Company’s Common Stock, $.01 par value per share
(“Common Stock”), on the terms and subject to the conditions set forth herein;

 

In consideration of the mutual promises hereinafter set forth and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereby agree as follows:

 

1. Purchase and Sale of the Shares.

 

(a) The Company agrees to issue and sell to the Purchaser, and the Purchaser
agrees to purchase from the Company, 1,323,835 shares (the “Shares”) of Common
Stock, $.01 par value per share (“Common Stock”), of the Company for an
aggregate purchase price of $3,500,219.74 calculated as the average closing
price of the Common Stock as reported on the Nasdaq National Market for the
thirty (30) trading days ending one (1) day prior to the date of this Agreement.

 

(b) At the closing of the transactions contemplated hereby (the “Closing”),
which shall be held on June 13, 2003 or such other date within thirty (30) days
of the date of this Agreement as shall be mutually agreed upon by the Company
and the Purchaser (the “Closing Date”), (i) the Purchaser and the Company shall
execute and deliver to each other the Registration Rights Agreement (the
“Registration Rights Agreement”), (ii) the Purchaser shall pay the Company the
amount of $3,500,219.74 by wire transfer of immediately available funds to an
account designed by the Company; and (iii) the Company shall instruct the
transfer agent for the Common Stock to issue and deliver to the Purchaser an
original stock certificate representing the Shares.

 

2. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that the statements contained in this Section 2 are
true and correct as of the date of this Agreement.



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Company has been duly incorporated and
organized, and is validly existing in good standing, under the laws of the State
of Delaware. The Company is duly qualified to transact business and is in good
standing in the Commonwealth of Massachusetts. The Company has the corporate
power and authority to enter into and perform this Agreement and the
Registration Rights Agreement (collectively, the “Agreements”), to own and
operate its properties and assets and to carry on its business as currently
conducted and as presently proposed to be conducted.

 

(b) Authorization and Binding Nature. The execution, delivery and performance by
the Company of the Agreements and the issuance and delivery of the Shares has
been duly authorized by all requisite corporate action on the part of the
Company. The Agreements constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by securities laws, bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally and by equitable
principles, including those limiting the availability of specific performance,
injunctive relief and other equitable remedies and those providing for equitable
defenses.

 

(c) Non-Contravention. The execution, delivery and performance by the Company of
the Agreements will not, with or without the giving of notice or the passage of
time or both, (i) violate or conflict with the provisions of the certificate of
incorporation or bylaws of the Company, (ii) violate or conflict with any
judgment, decree, order or award of any court, governmental body or arbitrator
applicable to the Company or (iii) violate, conflict with or cause a default
under any mortgage, indenture, lease, contract or other agreement or instrument,
permit, or license to which the Company is subject except, in the case of this
clause (iii), any violation, conflict or default that would not reasonably be
expected to have a material adverse effect on the Company’s business,
properties, financial position or results of operations (a “Material Adverse
Effect”).

 

(d) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of the
Company in order to enable the Company to execute, deliver and perform its
obligations under this Agreements, except for such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement. All such qualifications and
filings, insofar as they relate to the issuance of the Shares at the Closing,
will, in the case of qualifications, be effective on the Closing and will, in
the case of filings, be made within the time prescribed by law.

 

(e) Capitalization. The authorized capital stock of the Company consists of (i)
125,000,000 shares of Common Stock, of which, as of June 10, 2003, 34,812,504
shares were issued and outstanding, and (ii) 5,000,000 shares of Preferred
Stock, $.01 par value per share, of which no shares are issued or outstanding.
All of the issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable. When issued,
sold and delivered against payment therefor in accordance with the provisions of
this Agreement, the Shares will be duly authorized, validly issued, fully paid
and nonassessable, and will be free of restrictions on transfer other than
restrictions under this Agreement, the Registration Rights Agreement and
applicable state and federal securities laws.

 

2



--------------------------------------------------------------------------------

(f) SEC Reports. The Company has timely filed all reports, schedules and other
documents required to be filed by the Company with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Purchaser has had access, via the website of the Securities and
Exchange Commission (“SEC”), to the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2002 and all reports filed by the Company under
Section 13 of the Exchange Act with the SEC since December 31, 2002 (the
“Reports”). The Reports complied in all material respects with the requirements
of the Exchange Act, and the respective rules and regulations thereunder when
filed. As of their respective dates, the Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(g) Governmental Permits. The Company owns, possesses or has obtained all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
federal, state, local and other governmental authorities (including foreign
regulatory agencies), all self-regulatory organizations and all courts and other
tribunals, domestic or foreign, necessary to operate its properties and to carry
on its business as conducted as of the date hereof, except where the failure to
own, possess, obtain or make would not, individually or in the aggregate, have a
Material Adverse Effect. The Company has not received any actual notice of any
proceeding relating to revocation or modification of any such license, permit,
certificate, consent, order, approval or other authorization. To its knowledge,
the Company is in compliance with all laws and regulations relating to the
conduct of its business as conducted as of the date hereof, except where
noncompliance would not reasonably be expected to have a Material Adverse
Effect, and all of the descriptions in the Reports of the legal and governmental
procedures and requirements of the United States Food and Drug Administration or
any foreign, state or local governmental body exercising comparable authority
are accurate in all material respects.

 

(h) Taxes. The Company has filed all material tax returns required to be filed,
which returns are true and correct in all material respects, and the Company is
not in default in the payment of any taxes, including penalties and interest,
assessments, fees and other charges shown thereon due or otherwise assessed
other than those being contested in good faith and for which adequate reserves
have been provided or those currently payable without which were payable
pursuant to said returns or any assessments with respect thereto.

 

(i) Insurance. The Company maintains insurance of the type and in the amount
that the Company reasonably believes is adequate for the business, including,
but not limited to, liability insurance for clinical testing and insurance
covering all real and personal property owned or leased by the Company against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against by similarly situated companies, all of which insurance is in
full force and effect.

 

(j) Intellectual Property. The Company, to its knowledge, owns or is licensed to
use all patents, patent applications, inventions, trademarks, trade names,
applications for registration of trademarks, service marks, service mark
applications, copyrights, know-how, manufacturing processes, formulae, trade
secrets, licenses and rights in any thereof and any other intangible property
and assets that are material to the business of the Company as now conducted and
as, on

 

3



--------------------------------------------------------------------------------

the date hereof, proposed to be conducted (the “Proprietary Rights”), or is
seeking, or will seek, to obtain rights to use such Proprietary Rights that are
material to the business of the Company, on the date herof, as proposed to be
conducted. The Company does not have any knowledge of, and the Company has not
given or received any notice of, any pending conflicts with or infringement of
the rights of others with respect to any Proprietary Rights or with respect to
any license of Proprietary Rights that are material to the business of the
Company. No action, suit, arbitration, or legal, administrative or other
proceeding, or investigation is pending, or, to the Company’s knowledge,
threatened, which involves any Proprietary Rights, nor, to the Company’s
knowledge, is there any reasonable basis therefor.

 

(k) Property. The Company has good and marketable title in fee simple to all
items of real property and good and marketable title to all personal property
owned by it, in each case free and clear of all liens, encumbrances and defects
except such as are described or referred to in the Reports or such as do not
materially affect the value of such property and do not interfere with the use
made or proposed to be made of such property by the Company; and any real
property and buildings held under lease by the Company are, to the knowledge of
the Company, held under valid, existing and enforceable leases with such
exceptions as are not material and do not interfere with the use made or
proposed to be made of such property and buildings by the Company.

 

(l) Registration Rights. Except as described or referred to in the Reports, the
Company is presently not under any obligation, and has not granted any rights,
to register under the Securities Act any of its presently outstanding securities
or any of its securities that may be subsequently issued.

 

(m) No Material Adverse Change. Since the filing of the Company’s most recent
Annual Report on Form 10-K, except as described or referred to in the Reports,
there has not been any material adverse change in the assets, business,
properties, financial condition or results of operations of the Company.

 

(n) Litigation. There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened against or affecting the Company which,
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

(o) Disclosure. To the Company’s knowledge, neither this Agreement nor any
certificates made or delivered in connection herewith, when read together,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.

 

3. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company that the statements contained in this Section 3 are true
and correct as of the date of this Agreement.

 

(a) Investment. The Purchaser is acquiring the Shares for its own account for
investment, not for resale to any other person and not with a view to or in
connection with any resale or distribution. The Purchaser understands that the
Shares have not been registered under

 

4



--------------------------------------------------------------------------------

the securities laws of the United States or any other jurisdiction and cannot be
transferred or resold except as permitted pursuant to a valid registration
statement or an applicable exemption from registration. The Purchaser
acknowledges that there can be no assurance that there will be any market for
the Common Stock in the foreseeable future and that, as a result, the Purchaser
must be prepared to bear the economic risk of its investment for an indefinite
period of time. The Purchaser understands that the certificate representing the
Shares shall bear a legend substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of unless and until
such securities are registered under such Act or an opinion of counsel
satisfactory to the issuer is obtained to the effect that such registration is
not required.”

 

The foregoing legend shall be removed and the Company shall issue a certificate
without such legend to the holder of any Shares upon which it is stamped, if,
unless otherwise required by state securities laws, (i) the sale of such Shares
is registered under the Securities Act of 1933, as amended (the “Securities
Act”), or (ii) the Shares become eligible for resale pursuant to Rule 144 of the
Securities Act.

 

(b) Authorization and Binding Nature. The execution, delivery and performance by
the Purchaser of the Agreements have been duly authorized by all requisite
corporate action on the part of the Purchaser. The Agreements constitute the
valid and legally binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, except as enforceability
may be limited by securities laws, bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles, including those
limiting the availability of specific performance, injunctive relief and other
equitable remedies and those providing for equitable defenses.

 

(c) Non-Contravention. The execution, delivery and performance by the Purchaser
of the Agreements will not, with or without the giving of notice or the passage
of time or both, (i) violate or conflict with the provisions of the certificate
of incorporation or bylaws of the Purchaser, (ii) violate or conflict with any
judgment, decree, order or award of any court, governmental body or arbitrator
applicable to the Purchaser or (iii) violate, conflict with or cause a default
under any mortgage, indenture, lease, contract or other agreement or instrument,
permit, or license to which the Purchaser is subject other than any violation,
conflict or default which would not reasonably be expected to have a Material
Adverse Effect.

 

(d) Access to Information. The Purchaser has substantial knowledge and
experience in making investment decisions of this type and is capable of
evaluating the merits and risks of its investment in the Company. The Company
has made available to the Purchaser all documents and other information
necessary for the Purchaser to evaluate the merits and risks of its investment
in the Company. The Company has made available to the Purchaser all documents
requested and has provided answers to all of its questions relating to an
investment in

 

5



--------------------------------------------------------------------------------

the Company. In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representations (whether oral or written)
other than as set forth herein. The Purchaser has had an opportunity to discuss
this investment with representatives of the Company and to ask questions of
them. The Purchaser understands that an investment in the Company involves
significant risks. The Purchaser is an “accredited investor,” as defined in Rule
501 under the Securities Act.

 

4. Conditions to Closing

 

(a) Conditions of the Purchaser’s Obligation. The obligation of the Purchaser to
purchase and pay for the Shares at the Closing is subject to the satisfaction of
the following conditions, any one or more of which may be waived by the
Purchaser:

 

(i) Documentation at Closing. The Purchaser shall have received prior to or at
the Closing all of the following documents or instruments, or evidence of
completion thereof, each in form and substance satisfactory to the Purchaser:

 

(a) A copy of the certificate of incorporation of the Company, certified by the
Secretary of State of the State of Delaware, a copy of the resolutions of the
Board of Directors of the Company evidencing the approval of this Agreement, the
issuance of the Shares and the other matters contemplated hereby, and a copy of
the Bylaws of the Company, all of which shall have been certified by the
Secretary of the Company to be true, complete and correct.

 

(b) A certificate of the Secretary of the Company which shall certify the names
of the officers of the Company authorized to sign this Agreement, the
certificate for the Shares and the other documents, instruments or certificates
to be delivered pursuant to this Agreement by the Company or any of its
officers.

 

(c) A certificate of the President or Chief Executive Officer of the Company
stating that all covenants and conditions required to be performed prior to or
at the Closing have been performed in all material respects as of the Closing.

 

(d) Certificates of Good Standing for the Company from the Secretary of State of
the State of Delaware and the Commonwealth of Massachusetts.

 

(ii) Performance of Obligations. The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing.

 

(iii) Consents, Waivers, Etc. The Company shall have obtained all consents or
waivers, if any, necessary to execute and deliver this Agreement, issue the
Shares and to carry out the transactions contemplated hereby and thereby except
for any which, if not obtained or effected would not have a Material Adverse
Effect or a material adverse effect on the parties’ ability to close the
transaction contemplated by the Agreement. All corporate and other action and
governmental filings necessary to effectuate the terms of this Agreement, the
Shares and other agreements and instruments executed and delivered by the
Company in connection herewith shall have been made or taken, except for any
post-sale filing that may be required

 

6



--------------------------------------------------------------------------------

under federal or state securities laws except for any which, if not obtained or
effected would not have a Material Adverse Effect or a material adverse effect
on the parties’ ability to close the transaction contemplated by the Agreement.

 

(iv) Collaboration Agreement. The Purchaser and the Company shall have executed
and delivered the Collaboration Agreement.

 

(v) Opinion of Counsel. The Purchaser shall have received from Hale and Dorr
LLP, legal counsel to the Company, an opinion addressed to them, dated as of the
date of the Closing in a form reasonably satisfactory to the Purchaser.

 

(vi) Registration Rights Agreement. The Purchaser and the Company shall have
executed and delivered the Registration Rights Agreement in a form that is
mutually agreeable to the Purchaser and the Company.

 

(b) Conditions of the Company’s Obligation. The obligation of the Company to
sell the Shares at each Closing is subject to the satisfaction of the following
conditions:

 

(i) Representations and Warranties; Performance of Obligations. The
representations and warranties made by the Purchaser in Sections 3(a) and 3(d)
hereof shall be true and correct in all material respects (other than those
representations that are qualified by materiality, which shall be true and
correct in accordance with their terms) as of the date of the Closing except for
representations and warranties made as of a specific date, which shall be true
and correct as of such date, and the Purchaser shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing.

 

(ii) Collaboration Agreement. The Purchaser and the Company shall have executed
and delivered the Collaboration Agreement.

 

(iii) Registration Rights Agreement. The Purchaser and the Company shall have
executed and delivered the Registration Rights Agreement in a form that is
mutually agreeable to the Purchaser and the Company.

 

5. Lock-Up Agreement. The Purchaser covenants and agrees that it will not, at
any time during the period beginning on the date hereof and ending on October
11, 2003 (the “Lock-up Period”), without the prior written consent of the
Company, (a) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, contract to dispose of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act and the rules and regulations of
the SEC promulgated thereunder, with respect to any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the Common Stock,
in cash or otherwise, or (c) publicly announce an intention to effect any
transaction specified in clause (a) or (b) ); provided, however, if the
Collaboration Agreement is terminated prior to the end of the Lock-up

 

7



--------------------------------------------------------------------------------

Period, then Purchaser shall no longer be subject to this provision.

 

6. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by telecopy or via a
reputable express courier, with charges prepaid, to the address set forth below
or to such other address of which the parties may have given notice. Unless
otherwise specified herein, such notices or other communications shall be deemed
received one business day after personal delivery or delivery by telecopy, or
three business days after being sent, if sent by reputable express courier.

 

If to the Company:

 

Curis, Inc.

61 Moulton Street

Cambridge, Massachusetts 02138

Attention: President and Chief Executive Officer

Facsimile: (617) 492-8287

 

If to the Purchaser:

 

Genentech, Inc.

1 DNA Way

South San Francisco, California 94080

Attention: Corporate Secretary with a copy to Treasurer

Facsimile: (650) 952-9881

 

7. Successors and Assigns. No party may assign its rights or obligations
hereunder without the prior written consent of the other party. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Any assignment in
contravention of this provision shall be void.

 

8. Survival of Warranties. The representations and warranties of the Company and
the Purchaser contained in this Agreement shall survive the Closing for a period
of one year following the Closing, at which time they shall expire and have no
further force or effect.

 

9. Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior oral and written and all contemporaneous oral
negotiations, commitments and understandings between such parties. The parties
may amend or modify this Agreement, in such manner as may be agreed upon, only
by a written instrument executed by the parties hereto.

 

10. Expenses. Each party shall pay its own expenses in connection with this
Agreement and the transactions contemplated hereby.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware in the United States, without
reference to conflict of laws principles, and the parties hereby consent to the
jurisdiction of the courts of the State of Delaware.

 

8



--------------------------------------------------------------------------------

12. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.

 

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

14. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.

 

15. Publicity and Nondisclosure. Any proposed announcement, press release or
other public disclosure concerning this Agreement and/or any of the transactions
or relationships contemplated hereby shall be subject to the terms of Section
16.16 of the Collaboration Agreement.

 

16. Listing of Shares. If required by the rules and regulations of any national
securities exchange or automated quotation system, the Company agrees to use
commercially reasonable efforts to promptly secure the listing of the Shares
upon each national securities exchange or automated quotation system upon which
shares of its Common Stock are listed and, so long as Purchaser owns any of the
Shares, shall use commercially reasonable efforts to maintain such listing of
all the Shares.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
on the date first above written.

 

CURIS, INC.

By:

 

  /s/    DANIEL PASSERI

--------------------------------------------------------------------------------

   

Daniel Passeri

   

President and Chief Executive Officer

GENENTECH, INC.

By:

 

  /s/    THOMAS T. THOMAS

--------------------------------------------------------------------------------

   

Thomas T. Thomas

   

Treasurer

 

9